It is an honour to be back in the Assembly, especially as Liechtenstein is celebrating the twenty-fifth anniversary of its membership in the United Nations. We may not have been among the earliest countries to join the United Nations, but we certainly were and remain among those who did so with full conviction. Today, United Nations membership is a key platform for our Government’s foreign policy. The Organization enjoys strong approval among our population, two thirds of which have expressed favourable views in recent polls.
For people to approve of the United Nations is important, of course. After all, the Charter of the United Nations is explicitly written on behalf of the peoples of the world. But we must ask: what about people who are more directly affected by its work than the population of Liechtenstein? In celebrating the seventieth anniversary of the United Nations, we must ask ourselves what would approval ratings be among the people of Syria, Haiti, the Central African Republic, Ukraine or Sri Lanka. Are we achieving the purposes of the Charter that we fought so hard for seventy years ago in San Francisco?
There is much to be proud of even when just looking back at the recent past. The United Nations- led response to the Ebola crisis in West Africa saved thousands of lives, and it has prepared us to act with even more resolve in the future. The Millennium Development Goals have had a catalytic effect on our development efforts and paved the way for the 2030
Agenda for Sustainable Development (resolution 70/1), a visionary blueprint for sustainable development. The United Nations continues to provide emergency relief, education, health care and other services to millions of people around the globe. The United Nations is the strongest symbol for human rights, the rule of law, gender equality and the protection of vulnerable populations.
People around the world place their faith in the Organization, but all too often, they have been disappointed. It is true that the United Nations has a huge task. Mistakes are unavoidable, and at times, perhaps, the same can even be said of failure. Nonetheless, there can be no justification when the Organization fails at the very core of its mission. There is no justification when the very people who should be protecting civilians and children exploit them instead in the most abusive way possible. There is no justification for the failure of diplomacy in Syria, with civilians suffering from unspeakable violence and terrorist extremism taking over an entire region. We should not look for justifications. We need to look for solutions. We need to do better.
The maintenance of peace and security is at the heart of the Charter. Therefore, in the eyes of the world, the work of the Security Council has a decisive effect on whether the Organization as a whole is seen s a success or a failure. Like many others, we want the Security Council to act with resolve and be effective and be guided by a common sense of purpose. That is primarily the task of the Council members themselves. Others, however, must contribute, as well. The Council works on our behalf, and we are bound to carry out its decisions. In other words, we are all in this together, both in times of success and in times of failure.
Some of the Council’s most damaging failures have occurred in the face of atrocity crimes. Rwanda, Srebrenica and now Syria sadly stand out in that respect. When we celebrate the seventieth anniversary of the Organization later in October, we should clearly acknowledge the damage done, and we should commit ourselves, therefore, to taking decisive action in the future when it is needed. To that end, Liechtenstein has led the discussion in the Accountability, Coherence and Transparency group, which has resulted in a Code of Conduct regarding Security Council action against genocide, crimes against humanity or war crimes. That Code of Conduct is a voluntary political commitment that any State can enter into.
15-29816 31/45

A/70/PV.25 02/10/2015
The pledge is twofold. First, it is aimed at supporting timely and decisive action in the Security Council and at ending or preventing mass atrocity crimes — in other words, at being constructive. Secondly, it is aimed at not opposing credible draft resolutions put forward for the purpose of preventing such crimes — that is, at not being obstructive. Fifty-nine States have already made that commitment. I hope that many more will be on the list when we launch the Code of Conduct on 23 October, and I hope that that will give impetus to efforts aimed at finding agreement among the permanent members, who have the right of veto, in pursuit of the objective of preventing mass atrocity crimes.
Preventing mass atrocities is so important because their effects are irreversible. They have no remedy. How can one possibly make compensation for the slaughter of civilians, the mass rape of women or the brutalizing of children? Our primary objective must be to prevent those crimes from happening. That is a complex and long-term task, involving all parts of the United Nations system, but when volatile situations move closer to escalation, preventive diplomacy remains one of the most powerful tools at our disposal. Clearly, however, we need to make much stronger investments in it, both politically and financially.
As we consider how we can sharpen our tools for conflict prevention and resolution, one conclusion is already clear. We must get better at including women and their perspectives in those processes. The fifteenth anniversary of the women and peace and security agenda, laid out in Security Council resolution 1325 (2000), therefore marks a bittersweet moment. That agenda sets out a comprehensive vision for how to include women in peaceful solutions and how to protect them from the effects of armed conflict. It is in itself a remarkable achievement. Yet, we have, by and large, been unable to fulfil the promise made fifteen years ago. Girls born into a post-resolution 1325 (2000) world still suffer from abuse, sexual violence, forced recruitment and displacement. Let us take decisive steps forward when we meet later this month in the Security Council.
These are turbulent times, not just for the United Nations but also for an institution closely affiliated with it, the International Criminal Court (ICC). As the first treaty-based international court with jurisdiction over the worst crimes under international law, it is shouldering a massive responsibility. In just over ten years, the Court has established itself as the world’s central player in the fight against impunity.
It is an independent judicial institution and therefore does not engage in political calculations. Quite often, however, it finds itself forced to navigate a politically charged environment. We must, therefore, step up our support for the Court. More States should join the family of the current 123 parties to the Rome Statute. Consistent support should come from those who can, should or must cooperate with the Court, including the Security Council. We must also intensify and give greater assistance to national efforts to investigate and prosecute.
The link between the ICC and the United Nations will soon get stronger, thanks to the Kampala Amendments on the crime of aggression, which will enable the ICC to help enforce a core provision of the Charter of the United Nations, namely, the prohibition against the use of force. The most serious forms of the illegal use of force are no longer merely breaches of the Charter; they also entail criminal accountability for those responsible for such acts. We are only a little over a year’s time and a handful of ratifications away from activating the Court’s jurisdiction over that crime. We look forward to more States ratifying the Kampala consensus. It will be a big step, both for international criminal justice and for the United Nations.
Finally, let me offer some thoughts on the unprecedented levels of the displacement of persons in the world, which is quickly turning into one of the biggest challenges for the United Nations. Countries close to the conflicts have been grappling with that issue for quite some time already. More recently, Europe has been impacted in ways that test the fabric of our region. Even though we are not a member of the European Union, Liechtenstein feels strongly that Europe is not just a continent. It is also a symbol of common values and a promise to address challenges together, irrespective of our models of political and economic integration. We therefore want to contribute to a sustainable solution based on international law and human rights.
Regional approaches will remain key to such solutions. But migration and refugee flows are not simply a regional phenomenon, and by far the largest share of people who have left their homes are still in developing countries. A truly global discussion is therefore required, as well. The World Humanitarian Summit next year seems to offer a good and timely platform.
32/45 15-29816

02/10/2015 A/70/PV.25
We are confronting daunting challenges, yet to lose hope is not an option. Therefore, in closing, I would like to share with you the perspective of a man whom I greatly admire and who has extensively collaborated with Liechtenstein. In 1944, he landed on the shores of Normandy, he participated in the liberation of the concentration camps, and he led the prosecution in history’s biggest murder cases at the Nuremberg trials. He is now 95 years old and continues to fight for law, not war, as he has done all his life. His name is Benjamin Ferencz, and he has three pieces of advice for all of us: “Never give up. Never give up. Never give up.”
